



COURT OF APPEAL FOR ONTARIO

CITATION: Edgeworth v. Shapira, 2020 ONCA
    374

DATE: 20200611

DOCKET: M51258, M51278, M51370 (C67654)

Doherty, Hourigan and Fairburn
    JJ.A.

BETWEEN

Annabelle Maritza Edgeworth

Plaintiff (Appellant/Responding Party)

and

Karyn Shapira, Brian Levine,
    Northbridge General Insurance Corporation and Andrew Evangelista

Defendants (Respondents/Moving Parties)

Michael Kestenberg and Thomas M. Slahta,
    for the moving parties Karyn Shapira and Andrew Evangelista

Todd Burke and Samaneh Frounchi, for
    the moving party Brian Levine

David Zuber, for the moving party
    Northbridge General Insurance Corporation

Rocco Galati, for the responding party

Heard: in writing

REASONS FOR DECISION

[1]

The appellant sued the respondents for
    conspiracy and intrusion on seclusion. She also sued the respondent Karyn
    Shapira for misrepresentation. Ms. Shapira moved to strike the appellants
    claim without leave to amend, save for the misrepresentation claim. The remaining
    respondents moved to strike the appellants entire claim against them without
    leave to amend. All respondents also sought an order removing Campisi LLP as
    lawyers of record for the appellant based on an alleged conflict of interest.

[2]

The motion judge struck the claims in conspiracy
    and intrusion on seclusion but granted the appellant leave to amend his claims
    regarding these torts. Further, the motion judge ordered Campisi LLP removed as
    lawyers of record for the appellant. The appellant appeals these decisions.

[3]

The respondents bring these motions to quash the
    appeal, submitting that the motion judges order striking parts of the
    statement of claim is interlocutory because it includes an order granting leave
    to amend. They further argue that the order removing the appellants lawyer is
    also interlocutory. Their position is that the correct appeal route is to the
    Divisional Court with leave.

[4]

We dismiss the motions to quash the appeal of
    the order striking the claim. The respondents are correct that an order
    striking a claim with leave to amend is interlocutory:
Dobreff v. Davenport
,
    2007 ONCA 902, 88 O.R. (3d) 719. However, in this case, the motion judges
    order had the effect of foreclosing amendments to the claims struck. Therefore,
    the order was final.

[5]

Regarding the removal of the appellants lawyer,
    the respondent is right to describe this order as interlocutory:
Marrocco
    v. John Doe
, 2014 ONSC 5663 (Div. Ct.). An appeal of an interlocutory order
    that lies to the Divisional Court with leave should not be combined with an
    appeal of a final order to this court pursuant to our power under s. 6(2) of
    the
Courts of Justice Act
, R.S.O. 1990, c. C 43, if leave to appeal the
    interlocutory order has not yet been obtained from the Divisional Court:
Cole
    v. Hamilton (City)
,

60 O.R. (3d) 284, 2002 CanLII 49359, at paras.
    15-16; and
Mader v. South Easthope Mutual Insurance Co.
,
2014
    ONCA 714, 123 O.R. (3d) 120, at para. 55.

[6]

The motions to quash the appeal of the order to
    strike are dismissed. The appeal of the order removing Campisi LLP as lawyers
    of record for the appellant is quashed. Leave to appeal the removal of counsel
    order should be sought in the Divisional Court. Given the divided success in
    this court, we order that there be no costs of the motions.

Doherty J.A.

C.W. Hourigan J.A.

Fairburn J.A.


